20-35386-cgm   Doc 8-6   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   F Pg 1 of 3
20-35386-cgm          Doc 8-6       Filed 04/14/20 Entered 04/14/20 12:29:59           Exhibit Exhibit
                                              F Pg 2 of 3



UNITED STATES BANKRUPTCY COURT                                     Hearing Day and Time:
SOUTHERN DISTRICT OF NEW YORK                                      May 19, 2020 at 11:00 am
---------------------------------------------------------------X
In re:                                                             Case No. 20-35386
         BRAHMS ELIAQUIN PLACENCIA                                 Chapter 7


                                              Debtor.
---------------------------------------------------------------X

                     ORDER PURSUANT TO 11 U.S.C. § 362(d)
          MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

                 MOTION HAVING BEEN MADE to this Court by U.S. Bank Trust, N.A., as

Trustee for LSF10 Master Participation Trust, by Caliber Home Loans, Inc., servicing agent/attorney

in fact ("Movant"), by Notice of Motion dated April 14, 2020, for an Order: (i) modifying and

terminating the Automatic Stay, in place pursuant to § 362(a) of the Title 11 of the United States

Code (the "Bankruptcy Code"), to permit Movant to exercise all of its rights and remedies with

respect to certain collateral known as 83 Rolling Meadows Road, Middletown, NY 10940 (the

"Property") by virtue of § 362(d)(2) of the Bankruptcy Code; (ii) granting Movant the attorney fees

and costs of this motion; and (iii) granting Movant such other further and different relief as may

seem just, proper and equitable; and due notice of said motion having been given to the Debtor,

Debtor's attorney, US Trustee, and the Trustee; and after due deliberation having been had; it is

hereby

                 ORDERED, that the Automatic Stay, as to Movant, its agents, assigns or successors

in interest, is hereby terminated so that Movant, its agents, assigns or successors in interest, may take

any and all action under applicable state law to exercise its remedies against the Property; and it is

further
20-35386-cgm        Doc 8-6    Filed 04/14/20 Entered 04/14/20 12:29:59             Exhibit Exhibit
                                         F Pg 3 of 3



               ORDERED, that this Order vacating the automatic stay shall be binding and effective

if the Debtor converts this case to another chapter under the U.S. Bankruptcy Code; and it is further

               ORDERED, that, Movant may increase the amount of its mortgage balance by

$350.00 in reasonable attorney's fees and $181.00 for the filing fee necessary to bring the present

motion; and it is further

               ORDERED, that unless specifically provided in loan documents signed by the

debtor, the Movant may not collect fees, expenses, or other charges associated with a current or

subsequent mortgage servicer; and it is further

               ORDERED, that Movant shall promptly report to the trustee any surplus monies

realized by any sale of the property.
